Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed June 14, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00374-CR
                                NO. 14-22-00375-CR



                     IN RE MICHAEL R. BAILEY, Relator


                       ORIGINAL PROCEEDING
                      WRIT OF HABEAS CORPUS
                           240th District Court
                         Fort Bend County, Texas
       Trial Court Cause No. 16-DCR-073169 and No. 18-DCR-085234

                         MEMORANDUM OPINION

      On May 25, 2022, relator Michael R. Bailey filed a petition for writ of
habeas corpus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator claims that he is being illegally confined and
restrained of his liberty by the Sheriff of Fort Bend County.
      This Court does not have original habeas corpus jurisdiction in criminal
cases. In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.] 2016,
orig. proceeding) (citing Tex. Gov’t Code Ann. § 22.221(d)). Original jurisdiction
to grant a writ of habeas corpus in a criminal case is vested in the Texas Court of
Criminal Appeals, the district courts, the county courts, or a judge in those courts.
Id. (citing Tex. Code Crim. Proc. Ann. art 11.05). Therefore, this Court is without
jurisdiction to consider relator’s petition requesting habeas corpus relief.

      The relief sought by relator is not within this Court’s jurisdiction. As such,
relator’s petition for writ of habeas corpus is dismissed for want of jurisdiction.



                                        PER CURIAM



Panel consists of Chief Justice Christopher and Justices Wise and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2